


117 HR 3846 IH: NSF Technology Research Institutes Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3846
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Ms. Ross (for herself and Mr. Baird) introduced the following bill; which was referred to the Committee on Science, Space, and Technology

A BILL
To direct the Director of the National Science Foundation to create a program that plans for, establishes, and supports Technology Research Institutes, and for other purposes.


1.Short titleThis Act may be cited as the NSF Technology Research Institutes Act. 2.Technology Research Institutes (a)In generalThe Director of the National Science Foundation may awards grants and cooperative agreements to institutions of higher education, or consortia thereof, for the planning, establishment, and support of Technology Research Institutes in key technology areas, as determined by the Director.
(b)Uses of fundsFunds awarded under this section may be used by a Technology Research Institute to— (1)conduct fundamental research to advance innovation in a key technology area;
(2)conduct research involving a key technology area to solve challenges with social, economic, health, scientific, and national security implications; (3)further the development, adoption, and commercialization of innovations in key technology areas, including through partnership with other Federal agencies and Federal laboratories, industry, including startup companies, labor organizations, civil society organizations, and State, local, and Tribal governments;
(4)develop and manage multi-user research testbeds and instrumentation for key technologies; (5)develop and manage an accessible repository, as appropriate, for research data and computational models relevant to the relevant key technology area, consistent with applicable privacy and intellectual property laws;
(6)convene national workshops for researchers and other stakeholders in the relevant key technology area; (7)establish traineeship programs for graduate students who pursue research related to the key technology area leading to a masters or doctorate degree by providing funding and other assistance, and by providing graduate students opportunities for research experiences in government or industry related to the students’ studies in such technology area;
(8)engage in outreach and engagement to broaden participation in technology research and education; and (9)support any other activities that the Director determines appropriate.
(c)ConsiderationsIn making awards under this section, the Director may consider the extent to which the activities proposed— (1)have the potential to create an innovation ecosystem, or enhance existing ecosystems, to translate research from a Technology Research Institute into applications and products, as appropriate to the topic of each Institute;
(2)supports transdisciplinary research and development across multiple institutions of higher education and organizations; (3)supports transdisciplinary education activities, including curriculum development, research experiences, and faculty professional development across undergraduate, graduate, and professional academic programs;
(4)involves partnerships with multiple types of institutions, including emerging research institutions, HBCUs, and minority serving institutions, and with other Federal agencies, Federal laboratories, industry, State governments, local governments, Tribal governments, labor organizations, civil society organizations, and other entities that may use or be affected by the technology; and (5)includes a component that addresses the ethical, societal, safety, and security implications relevant to the application of the technology.
(d)Duration
(1)Initial periodAn award under this section shall be for an initial period of 5 years. (2)RenewalAn established Technology Research Institute may apply for, and the Director may grant, extended funding for periods of 5 years on a merit-reviewed basis.
(e)ApplicationAn institution of higher education or consortia thereof seeking financial assistance under this section shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require. (f)Competitive, merit-ReviewIn making awards under the section, the Director shall—
(1)use a competitive, merit review process that includes peer review by a diverse group of individuals with relevant expertise from both the private and public sectors; and (2)ensure the focus areas of the Institute do not substantially and unnecessarily duplicate the efforts of any other Technology Research Institute or any other similar effort at another Federal agency.
(g)CollaborationIn making awards under this section, the Director may collaborate with Federal departments and agencies whose missions contribute to, or are affected by, the key technology area of the Institute.  